Exhibit 10.4

Execution Copy

STORE LICENSE AGREEMENT

August 8, 2012

This STORE LICENSE AGREEMENT (“Agreement”) is between SEARS ROEBUCK AND CO., a
New York corporation (“Sears”), and SEARS OUTLET STORES, L.L.C., a Delaware
limited liability company (“Outlet Stores”).

RECITALS

A. Sears Brands, L.L.C., an Illinois limited liability company (“Sears Brands”),
owns the SEARS trademark (the “SEARS Service Mark”), the store names set forth
on Exhibit A (the “Store Names”), the service marks set forth on Exhibit B (the
“Additional Sears Marks”) and the domain names set forth on Exhibit C (the
“Domain Names”);

B. Sears Brands has granted Sears Brands Business Unit Corporation, an Illinois
corporation (“SBBUC”), an exclusive license to use (and to further sublicense
the use of) the Marks (as defined in Section 4.1 below) within in the territory
defined in Exhibit D hereto (the “Territory”);

C. SBBUC has granted Sears an exclusive license to use (and to further
sublicense the use of) the Marks (as defined in Section 4.1 below) throughout
the world, excluding Canada;

D. Sears and Outlet Stores are parties to the Merchandising Agreement dated as
of the Effective Date among (1) Sears, Kmart Corporation, Sears Holdings
Corporation (“SHC”) and (2) Sears Hometown and Outlet Stores, Inc. (“SHO”),
Sears Authorized Hometown Stores, LLC and Outlet Stores (the “Merchandising
Agreement”); and

E. Outlet Stores desires to obtain a license to operate stores offering certain
consumer products in the Territory under the Store Names and to use the Store
Names in connection with the operation of such stores, and Sears desires to
grant to Outlet Stores such license, subject to the terms of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants in this Agreement, Sears
and Outlet Stores agree as follows:

ARTICLE I

LICENSE AND SCOPE

1.1 Duration. The term of this Agreement will begin immediately following the
“Rights Closing Effective Time” specified in the Separation Agreement (the
“Separation Agreement”) to be executed and delivered by SHO and Sears Holdings
Corporation (the date on which the Rights Closing Effective Time occurs, the
“Effective Date”) and will end, unless terminated earlier, at 5:00 p.m. (Central
Time) on the 17th anniversary of the Effective Date (the “Term”). The calendar
day that becomes the Effective Date will be inserted on Appendix 1.1 after the
Effective Date has occurred.

 

1



--------------------------------------------------------------------------------

Execution Copy

 

1.2 Grant of License in the Store Names. Subject to all the terms and conditions
of this Agreement, Sears hereby grants to Outlet Stores, for and during the
Term, an exclusive, royalty-free, fully paid up, non-transferable and terminable
right and license to operate retail stores and stores-within-a-store using the
Store Names at locations in the Territory (the “Stores”) through which all HTS
Products and the related services offered by, or with authorization from, Outlet
Stores as of the Effective Date (the “Services”) will be offered and sold. Sears
also grants to Outlet Stores an exclusive, royalty-free, fully paid up,
non-transferable and terminable right and license to use the Stores Names to
promote the Outlet Products and Services by all Digital Methods. Sears grants
Outlet Stores the right to use the Store Names to sell the Seller-Branded
Products (as defined in the Merchandising Agreement) by all Seller Digital
Methods. Subject to the next sentence, Sears may terminate Outlet Stores’s
rights in this Section 1.2 to sell by Seller Digital Methods upon 24-months’
prior written notice. Upon termination in accordance with the preceding sentence
of Outlet Stores’s rights to sell by Seller Digital Methods, Sears will grant
Outlet Stores a license to allow Outlet Stores to (a) market all Seller-Branded
Products by all then-current and future means, methods, and channels outside of
the Territory if such marketing would not violate any Existing Contractual
Obligation in effect immediately prior to the date of such license, and (b) sell
all Seller-Branded Products by all Digital Methods in the Territory and all
Seller-Branded Product outside of the Territory if the sale would not violate
any Existing Contractual Obligation in effect immediately prior to the date of
such license. The license described in the preceding sentence will include terms
that are usual and customary for licenses of this type for comparable
circumstances and a duration that is the same as the remaining duration of the
last of the License Agreements to terminate in accordance with its terms.
“License Agreements” means the following, each dated August 8, 2012: the Store
License Agreement between Sears Authorized Hometown Stores, LLC and Sears; the
Store License Agreement between Sears Home Appliance Showrooms, LLC and Sears;
and the Trademark License Agreement between SHO and Sears (the “Trademark
License Agreement”). “Digital Methods,” “Existing Contractual Obligation,”
“Outlet Products,” “Seller-Branded Products,” and “Seller Digital Methods” each
is defined in the Merchandising Agreement.

1.3 Grant of License in the Additional Sears Marks. Subject to all the terms and
conditions of this Agreement, Sears hereby grants to Outlet Stores, for and
during the Term, a non-exclusive, royalty-free, fully paid up, non-transferable
and terminable right and license to use the Additional Sears Marks solely within
the Territory in connection with the marketing, offering and performance of
Services provided under the Additional Sears Marks.

1.4 Grant of License in the Domain Names. Subject to all the terms and
conditions of this Agreement, Sears hereby grants to Outlet Stores, for and
during the Term, an exclusive, royalty-free, fully paid up, non-transferable and
terminable right and license to use the Domain Names on the websites identified
by the Domain Names (the “Websites”) and in connection with promotion of the
Stores, the marketing and sale of the Seller-Branded Products, and the marketing
and sale of the Services.

1.5 Further Sublicense. Outlet Stores shall not sublicense any of the rights
granted in this Agreement without Sears’ prior written consent, which Sears may
withhold in its sole discretion.

 

2



--------------------------------------------------------------------------------

Execution Copy

 

1.6 Outlet Stores Non-Competition. Neither Outlet Stores nor any Affiliate of
Outlet Stores shall engage, assist, own any beneficial interest, or otherwise
participate, in any direct or indirect capacity, in any development, ownership,
operation, leasing, joint venture, licensing, sponsorship, financing,
consultation or similar relationship with respect to any Sears Competitor (as
defined in Section 10.3 below). “Affiliate” shall mean any entity that, at the
applicable time, directly or indirectly controls, is controlled with or by or is
under common control with, a party. Notwithstanding the foregoing, only
subsidiaries of Sears Holdings Corporation will be deemed to be Affiliates of
Sears for purposes of this Agreement and only subsidiaries of Sears Hometown and
Outlet Stores, Inc. will be deemed to be Affiliates of Outlet Stores for
purposes of this Agreement. Outlet Stores shall not perform any act that would
be materially adverse to Sears’ legitimate business interests as reflected in
this Agreement.

1.7 Restrictions on Sales. Outlet Stores acknowledges that it is bound by the
terms and conditions of Section 12(a)(iii)(B) of the Merchandising Agreement.

1.8 Sears Non-Competition. Sears acknowledges that it is bound by the terms and
conditions of Section 9(c) of the Merchandising Agreement.

ARTICLE II

CERTAIN OBLIGATIONS OF OUTLET STORES

2.1 Site Selection. Outlet Stores shall be responsible for the selection of
suitable sites for the Stores.

2.2 Promotion and Goodwill; Standards of Conduct. Outlet Stores shall use its
best efforts to promote the Stores, the Websites, the Outlet Products and the
Services in the Territory and to promote and maintain goodwill toward Sears, the
Stores and the Websites. In all dealings with customers, prospective customers,
suppliers and the public, Outlet Stores shall adhere to the highest standards of
honesty, integrity, fair dealing and ethical conduct.

2.3 Compliance with Law.

a. Anti-Corruption and Anti-Bribery. Outlet Stores acknowledges that The Foreign
Corrupt Practices Act of 1977, 15 U.S.C. §§78dd-1, et. seq. (the “FCPA”) applies
to Outlet Stores’ business relationship with Sears and that national or regional
anti-corruption or anti-bribery laws may apply to either Outlet Stores or Outlet
Stores’ business relationship with Sears (together with the FCPA, the
“Anti-Corruption Laws”). Outlet Stores represents and warrants that (i) Outlet
Stores and its Personnel do and shall comply with all applicable Anti-Corruption
Laws; (ii) Outlet Stores has not conducted, and shall not conduct, business with
any individual or entity listed by the U.S. Government on any U.S. Government
watch lists, including the U.S. Office of Foreign Assets Control security watch
lists.; and (iii) all Personnel shall receive periodic training on compliance
with the Anti-Corruption Laws. No later than January 1st of each year and as
otherwise requested by Company, Outlet Stores shall certify in a

 

3



--------------------------------------------------------------------------------

Execution Copy

 

form satisfactory to Sears that this Section 2.4a remains true, accurate and
correct. Outlet Stores shall fully cooperate with Sears in any ethics and
compliance investigation, including any investigations related to the
Anti-Corruption Laws, and with any governmental inquiry or investigation related
to the Anti-Corruption Laws, and unless prohibited from doing so, will promptly
notify Sears of any such investigation. “Personnel” means the officers,
directors, employees, agents, suppliers, licensors, licensees, contractors,
subcontractors, and other representatives, from time to time, of (i) the
applicable entity, (ii) as to Sears, its Affiliates, and (iii) as to Outlet
Stores, its Affiliates.

b. Outlet Stores shall comply with all applicable laws, regulations, standards
and decrees of any governmental authorities in the Territory in connection with
its performance under this Agreement, including but not limited to commercial
electronic mail communication laws and export control and anti-boycott laws, and
shall obtain all governmental approvals, permits, licenses and other
authorizations necessary or appropriate for Outlet Stores to perform their
obligations under this Agreement.

2.5 Expenses. Unless otherwise expressly provided in this Agreement, any and all
expenses, costs and charges incurred by Outlet Stores in the performance of any
of its obligations under this Agreement shall be borne and paid for by Outlet
Stores, without any right of contribution or reimbursement from Sears.

ARTICLE III

STORE OPERATIONS AND PROMOTION

3.1 Store Names.

a. Use of Store Name. Outlet Stores shall operate the Stores only under the
Store Name written in styles and typefaces and accompanied by logos and symbols
only as specifically authorized by Sears in writing. Sears hereby approves the
logos used by Outlet Stores as of the Effective Date. Outlet Stores shall use
the full Store Name on all stationery, business cards, signage, sales receipts,
vehicles for Store use, Store fronts, advertising and correspondence with or to
customers and potential customers of the Store unless otherwise authorized by
Sears in writing. Outlet Stores may use any of the Store Names (but not the
SEARS Service Mark alone) as Outlet Stores’ company name or fictitious business
name on checks, check blanks and bank accounts used solely for the operation of
the Stores. Notwithstanding the foregoing, Outlet Stores may use the SEARS
Service Mark alone (i.e., not as part of a Store Name) as an abbreviated version
of the Store Name only on the primary signage-outside the Store and the
inventory of in-store signage and point of purchase material in the possession
of Outlet Stores on the Effective Date, provided, however, that Outlet Stores
shall post signs as required by Section 3.1(b) below.

b. Additional Statement. All printed material bearing the Store Name and all
printed advertising of the Stores or the Website shall also expressly state in
the appropriate language: “Sears Outlet Stores are independently owned and
operated under license from Sears, Roebuck and Co.” and “The SEARS mark is a
service mark of Sears Brands, LLC.” In addition,

 

4



--------------------------------------------------------------------------------

Execution Copy

 

Outlet Stores shall post a clear and conspicuous sign on the front of every
Store stating in the appropriate language: “Sears Outlet Stores. Independently
owned and operated by Sears Outlet Stores, L.L.C.”

3.2 Operating Standards. Outlet Stores shall comply with all commercially
reasonable written operating policies and procedures provided by Sears or Sears
Brands from time to time upon 60-days’ advance written notice to Outlet Stores
(the “Operating Standards”). Outlet Stores acknowledges that any Operating
Standards documents provided to Outlet Stores are to be used solely by Outlet
Stores in performing the obligations under this Agreement.

3.3 Advertising. Outlet Stores shall be bound by the terms and conditions of
Section 12(a)(iii)(E) of the Merchandising Agreement with respect to the Marks.

3.4 Electronic Mail Opt-Outs. With respect to its own email communications
Outlet Stores will comply with the CAN-SPAM Act (the “Act”) as the Sender or
Designated Sender (as defined in the Act and associated rules promulgated by FTC
under the Act), to the exclusion of all others, which email communication will
be distinguished from email communications from Sears and its Affiliates, as
follows: (a) Outlet Stores will send its email communications a domain name that
clearly indicates Outlet Stores or one of its Affiliates is the sender (such as
searshometownandoutlet.com or searshomtownstores.com); (b) Outlet Stores will
use SEARS HOMETOWN AND OUTLET STORES on the FROM line; (c) Outlet Stores will
not use the Sears logo without including “Hometown Stores,” “Home Appliance
Showroom,” or “Outlet” in Outlet Stores’s logos and branding; and (d) Outlet
Stores will use in the footer of each email communication the following text for
an unsubscribe link: “Click here to unsubscribe from receiving promotional email
from Sears Hometown and Outlet Stores, Inc. (“Outlet Stores”). Please note that
Outlet Stores is not associated with Sears, Roebuck and Co., Sears Holdings, or
any of their subsidiaries.”

ARTICLE IV

MARKS

4.1 Ownership. Except as otherwise expressly provided in this Agreement, Sears
Brands reserves all rights in and to: (a) the Store Name, (b) the SEARS Service
Mark, (c) the Additional Sears Marks and (d) the Domain Names. The Store Name,
SEARS Service Mark, Additional Sears Marks and the Domain Names are referred to
collectively in this Agreement as the “Marks.” Outlet Stores acknowledges that
the goodwill associated with the Marks has inherent value. Any and all use of
any Marks inures to the benefit of Sears Brands, and this Agreement does not
confer on Outlet Stores any goodwill or ownership interests in any Marks. Outlet
Stores shall have no rights in any of the Marks other than the limited right to
use the Marks solely to market and sell the Outlet Products and Services in the
Stores and through the Digital Methods in accordance with the terms of this
Agreement.

4.2 Use of Marks. Outlet Stores shall comply at all times with any instructions
provided in writing by Sears from time to time regarding use of any Store Name
and all other

 

5



--------------------------------------------------------------------------------

Execution Copy

 

Marks. Outlet Stores shall use the Marks only as expressly authorized in this
Agreement and shall take all necessary steps to preserve the goodwill, prestige
and reputation associated with the Marks. Outlet Stores acknowledges that Sears
may, from time to time, issue additional guidelines or instructions regarding
the use of the Marks, and Outlet Stores shall comply with any such guidelines
and instructions. Outlet Stores further acknowledges that upon expiration or
termination of this Agreement, no monetary value shall be attributable to any
goodwill associated with the use of the Marks by Outlet Stores. Upon expiration
or termination of this Agreement, Outlet Stores shall remove any Mark from any
corporate, fictitious or trade name or from any prefix, suffix or other
modifying trademarks, logos, words, terms, designs or symbols. Outlet Stores
shall obtain such licenses, permits and authorizations relating to its use of
the Marks as may be necessary or advisable under the laws of the Territory.

4.3 Quality Control.

a. Quality Control Obligation. Outlet Stores acknowledges that the reputation of
Sears is based on the sale of high quality products and services offered under
the Marks. Outlet Stores shall only use the Marks in connection with
high-quality Outlet Products and Services. The Products (as defined in the
Merchandising Agreement) shall be deemed to meet the standards prescribed in the
preceding sentence. Outlet Stores shall cooperate and comply in good faith with
all commercially reasonable quality control measures undertaken by or at the
request of Sears in order to preserve or protect the integrity of the Marks.
Sears recognizes that Outlet Stores has used the Marks for many years in
connection with the operation of the Stores and the Websites and during that
period has used the Marks in connection with Outlet Products and Services found
to be of acceptable quality. Sears further recognizes that Outlet Stores has in
place, Outlet Stores shall maintain throughout the Term, an effective system for
evaluating, monitoring and ensuring continuing quality of the Outlet Products
and Services.

b. Notice of Non-Compliance. If Sears determines that Outlet Stores is not in
compliance with this Section 4.3, Sears may notify Outlet Stores of such
non-compliance (“Notice of Non-Compliance”). A Notice of Non-Compliance from
Sears shall be in writing and shall set forth with sufficient particularity a
description of the nature of the non-compliance and any requested action for
curing such non-compliance. Additionally, Outlet Stores shall promptly notify
Sears of any non-compliance on the part of Outlet Stores. Upon Outlet Stores’
receipt of a Notice of Non-Compliance, or Sears’ receipt of a voluntary notice
of non-compliance, Outlet Stores shall promptly correct the issues identified in
such notice (“Quality Issues”), by enacting the cure mechanisms contained in
Sections 4.3b.(i) through 4.3b.(iv).

(i) Cure Plan. Outlet Stores shall use reasonable efforts to cure or otherwise
resolve all Quality Issues as soon as possible. In the event that the Quality
Issues identified in a Notice of Non-Compliance cannot be cured or otherwise
resolved with thirty (30) days from receipt of such notice, Outlet Stores shall
submit to Sears a written plan to correct such Quality Issues (“Cure Plan”)
within sixty (60) days after receipt of such Notice of Non-Compliance. For
Quality Issues identified by Outlet Stores in a voluntary notice of
non-compliance, such Cure Plan shall accompany Outlet Stores’ notice.

 

6



--------------------------------------------------------------------------------

Execution Copy

 

(ii) Cure Plan Approval. After Outlet Stores submits its Cure Plan to Sears, the
parties shall appoint a representative to promptly review and discuss in good
faith the proposed Cure Plan.

(iii) Initial Cure Period. Once Sears, in its sole but good faith discretion,
has approved the Cure Plan (“Cure Plan Approval”), Outlet Stores shall have a
120 day cure period, or a longer period as approved by Sears on a case-by-case
basis in its sole but good faith discretion (“Initial Cure Period”) from Cure
Plan Approval to correct the Quality Issues.

(iv) Additional Cure Period. If the Quality Issues are not capable of being
cured, or the Cure Plan is not capable of being completely executed, within the
Initial Cure Period or the quality Issues otherwise remain uncured after the
expiration of the Initial Cure Period, Sears and Outlet Stores shall each
appoint a representative to promptly negotiate in good faith additional or other
cure plans (“Additional Cure Plan”) for a different or additional cure period
(“Additional Cure Period”) that may be reasonably necessary to correct such
Quality Issues. If the parties are unable to agree on an Additional Cure Plan or
Additional Cure Period, Sears shall, in its sole but good faith discretion,
determine such Additional Cure Plan or Additional Cure Period.

(v) Effect of Non-Compliance. If the Quality Issues have not been cured to
Sears’ satisfaction or the Quality Issues remain otherwise uncured after the
time period provided for in the Initial Cure Period and any Additional Cure
Period(s), such Quality Issues shall be deemed uncured (“Uncured Quality
Issues”). In that case, Outlet Stores shall cease use of the Marks on or in
connection with the Outlet Products, Services or activities that are the subject
of the Uncured Quality Issues as soon as reasonably practicable but in no event
later than six (6) months after such Quality Issues are determined to be Uncured
Quality Issues with regard to use for marketing materials and one (1) year with
regard to all use on Outlet Products or Services.

4.4 Avoidance of Adverse Actions. Outlet Stores shall refrain from taking any
action that would jeopardize or impair the ownership, legality and/or
enforceability of any of the Marks. In addition, Outlet Stores shall not use,
advertise, promote, or register any trademark, service mark, trade name or
domain name that is confusingly similar to any of the Marks or any contraction
or abbreviation thereof.

4.5 Infringement.

Outlet Stores shall notify Sears, within ten (10) days after Outlet Stores
becomes aware thereof, of: (a) any use or registration of any word or phrase,
symbol, logo or design, or any combination of any of the foregoing that might
constitute infringement of any of the Marks, (b) any claim of any rights in any
Mark or in any confusingly similar trademark or service mark, and (c) any
action, publication or statement that might be adverse or detrimental to Sears’
or Sears Brands’ rights in the Marks or that might dilute or impair the value of
any of the Marks. Sears and/or Sears Brands shall have the exclusive right to
bring or defend all actions or proceedings relating to the Marks, and Outlet
Stores shall cooperate fully with Sears and Sears Brands in the prosecution or
defense of such actions. Neither Sears nor Sears Brands shall have any
obligation

 

7



--------------------------------------------------------------------------------

Execution Copy

 

to bring any action relating to the Marks, and failure by Sears and/or Sears
Brands to bring any action relating to the Marks shall not be construed as a
breach of this Agreement or waiver of any right reserved by Sears or Sears
Brands. Outlet Stores shall execute all documents, testify truthfully and
provide evidence in connection with any action or proceeding relating to the
Marks as may be reasonably required by Sears or Sears Brands.

4.6 Change in Scope. Outlet Stores may request in writing an expansion of the
scope of the licenses granted under this Agreement to include new trademarks,
service marks or other proprietary designations; new products or services; new
retail formats or business models; and/or new jurisdictions. Sears may approve
or reject such expansion request in its sole discretion. If Sears approves such
expansion request, Sears reserves the right to charge a royalty for the expanded
rights.

4.7 Co-Branding. Outlet Stores shall not co-brand the Marks with any other third
party trademark or service mark without Sears’ prior written consent.

ARTICLE V

DEFENSE AND INDEMNIFICATION

5.1 Defense and Indemnification by Outlet Stores. Outlet Stores shall defend,
indemnify and hold harmless Sears and Sears Brands and their respective
directors, officers, employees, Affiliates, agents and contractors from and
against any and all alleged and actual claims, liabilities, damages, penalties,
losses, actions, lawsuits, proceedings, costs or expenses (including, but not
limited to court costs and attorneys’ fees), (collectively “Claims”), even
though such Claims may be false, fraudulent or groundless, arising out of or in
connection with any death of or injury to any person, damage to any property, or
any loss suffered by a third party which results or is claimed to have resulted,
in whole or in part, from:

a. the operation of the Stores, including but not limited to merchandise sold,
work done, services rendered, products used therein and condition of Store
premises, equipment and/or vehicles;

b. any other act or omission of Outlet Stores, its Affiliates and the Personnel
of each of them in connection with performance under this Agreement, including,
but not limited to the advertising, storage, shipment, transport, delivery,
installation, adaptation, conversion, warranty, repair or servicing of any
Outlet Product;

c. any violation by Outlet Stores (or its Affiliates or the Personnel of each of
them) of any Anti-Corruption Law;

d. any actual or alleged infringement of any copyright, patent or claim of
patent rights, or any trademark, service mark, trade name or other identifying
mark, slogan or proprietary trade dress, other than the Marks;

 

8



--------------------------------------------------------------------------------

Execution Copy

 

e. latent or patent defect in any Outlet Product not purchased by Outlet Stores
from Sears or its Affiliates;

f. any actual or alleged failure of the Stores, the Websites or any of the
Outlet Products not purchased from Sears or its Affiliates to comply with any
law, statute, ordinance, administrative order, rule, or regulation in force in
the Territory;

g. Outlet Stores’ use of any Mark other than in accordance with the terms of
this Agreement; and

h. any lack of validity or enforceability of this Agreement caused by Outlet
Stores.

Outlet Stores shall use counsel satisfactory to Sears and Sears Brands in the
defense of any such claims, and in the event of any actual or potential conflict
of interest between Sears and Outlet Stores in the defense of any such claim,
Sears may engage its own counsel at Outlet Stores’ expense. Outlet Stores shall
not enter into any settlement with respect to any such claims without the prior
written consent of Sears and without obtaining a release of all claims against
Sears and Sears in a form approved in writing by Sears. This Section 5.1 shall
survive any termination or expiration of this Agreement. The parties acknowledge
all indemnification obligations for Claims relating to Outlet Products purchased
by Outlet Stores from Sears or its Affiliates are governed by Section 14 of the
Merchandising Agreement.

5.2 Defense and Indemnification by Sears. Sears shall defend, indemnify and hold
harmless Outlet Stores and its respective directors, officers, employees,
Affiliates, agents and contractors from and against any and all Claims arising
out of any death of or injury to any person, damage to any property, or loss
suffered which results or is claimed to have resulted, in whole or in part,
from:

a. claims by third parties that Outlet Stores’ use of the Marks in accordance
with this Agreement constitutes trademark, service mark or trade dress
infringement, dilution, unfair competition, misappropriation or false/misleading
advertising;

b. any third party claims as to the lack of validity or enforceability of
(i) the registrations of the Marks or (ii) Sears’ or its Affiliates’ ownership
rights in the Marks; and

c. any lack of validity or enforceability of this Agreement caused by Sears.

Outlet Stores shall not, however, be entitled to recover for Outlet Stores’ own
lost profits. This Section 5.2 shall survive any termination or expiration of
this Agreement.

 

9



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE VI

RECORDKEEPING; INSPECTION AND AUDIT RIGHTS

6.1 Records. Outlet Stores shall maintain and preserve, at Outlet Stores’ sole
expense, full, complete and accurate books, records and accounts for a period of
two (2) years after the date of their preparation or such longer period as may
be required by the Operating Standards or any applicable law in the Territory.
Such records may be compiled on computer discs and shall include but are not
necessarily limited to: copies of all employee records, sales, invoices, cash
receipts, service records, purchase records, accounts payable, cash disbursement
records, inventory records, general ledgers, itemized bank deposit slips and
bank statements, corporate records (include minute books), copies of sales tax
returns and copies of Outlet Stores’ income tax returns, records relating to
Anti-Corruption Law compliance.

6.2 Inspection and Audit Rights. To determine whether Outlet Stores is complying
with this Agreement, Sears (or any party designated by Sears) shall have the
right at any reasonable time and with at least twenty (20) days prior notice to
Outlet Stores to: (a) inspect the Stores, including areas beyond the sales
floor, and any locations where any Services are offered or performed;
(b) inspect all Outlet Products offered by Outlet Stores not purchased from
Sears or its Affiliates; (c) observe Outlet Stores’ sales practices and Outlet
Stores’ employees or agents in the performance of their duties; and (d) inspect
all of Outlet Stores’ books and records. Upon at least twenty (20) days prior
notice to Outlet Stores, Sears (or a party designated by Sears) shall have the
right to inspect, audit and copy any or all of the records described in
Section 6.1 above. Outlet Stores shall cooperate fully in any such inspection or
audit.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

7.1 Outlet Stores Representations and Warranties. Outlet Stores represents and
warrants to Sears that:

a. Company Status. Outlet Stores is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all necessary power and authority to enter into and perform its
obligations under this Agreement, to carry on its business and to own and lease
properties as required for Outlet Stores’ full performance under this Agreement.

b. Authorization of Signatory. The person executing this Agreement on behalf of
Outlet Stores has been duly authorized to perform such actions on behalf of
Outlet Stores.

c. No Violations. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated herein: (a) will not violate
Outlet Stores’ Certificate of Organization, Limited Liability Company Agreement
or any other

 

10



--------------------------------------------------------------------------------

Execution Copy

 

charter document of Outlet Stores; (b) will not constitute or create a violation
of or default under, or result in the creation or imposition of any lien,
security interest or encumbrance under, any contract, agreement, loan, note,
mortgage, security agreement, deed to secure debt, guaranty, lease (capital or
operating) or any other document, instrument or arrangement; and (c) will not
violate or contravene any judicial or administrative decree, rule or order to
which Outlet Stores is a party or by which Outlet Stores or any of their
respective properties or businesses may be bound.

d. No Adverse Proceedings. There is no arbitration, litigation, administrative
proceeding, proposed legislation, government investigation or any other suit,
action or proceeding pending against Outlet Stores as of the Effective Date that
would adversely affect the ability of Outlet Stores to enter into or perform
their obligations under this Agreement or would have a material adverse effect
on the business, prospects, finances or reputation of Outlet Stores, if
determined adversely to any of them. Further, neither Outlet Stores is the
subject of any pending bankruptcy, insolvency, receivership or similar
proceeding, nor is it a party to, subject to, or in default in any material
respect under, any writ, injunction, decree judgment, award, determination,
directive or demand of any arbitrator, court or governmental agency or
instrumentality.

e. No Defaults. Outlet Stores is not in default under any deed of trust,
mortgage, lease, security agreement, note, preferred stock, bond, indenture,
guaranty or other instrument or security issued by Outlet Stores.

f. Accuracy of Information. All information provided by Outlet Stores in
connection with this Agreement is true, correct and complete.

7.2 Sears Representations and Warranties. Sears represents and warrants to
Outlet Stores that:

a. Company Status. Sears is a corporation, duly organized, validly existing and
in good standing under the laws of the State of New York and has all necessary
power and authority to enter into and perform its obligations under this
Agreement, to carry on its business and to own and lease properties as required
for Sears’ full performance under this Agreement.

b. Authorization of Signatory. The person executing this Agreement on behalf of
Sears has been duly authorized to perform such actions on behalf of Sears.

c. No Violations. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated herein: (a) will not violate
Sears’ Articles of Incorporation, by-laws or any other charter document of
Sears; (b) will not constitute or create a violation of or default under, or
result in the creation or imposition of any lien, security interest or
encumbrance under, any contract, agreement, loan, note, mortgage, security
agreement, deed to secure debt, guaranty, lease (capital or operating) or any
other document, instrument or arrangement; and (c) will not violate or
contravene any judicial or administrative decree, rule or order to which Sears
is a party or by which Sears or any of their respective properties or businesses
may be bound.

 

11



--------------------------------------------------------------------------------

Execution Copy

 

d. No Adverse Proceedings. There is no arbitration, litigation, administrative
proceeding, proposed legislation, government investigation or any other suit,
action or proceeding pending against Sears as of the Effective Date that would
adversely affect the ability of Sears to enter into or perform their obligations
under this Agreement or would have a material adverse effect on the business,
prospects, finances or reputation of Sears, if determined adversely to any of
them. Further, neither Sears is the subject of any pending bankruptcy,
insolvency, receivership or similar proceeding, nor is it a party to, subject
to, or in default in any material respect under, any writ, injunction, decree
judgment, award, determination, directive or demand of any arbitrator, court or
governmental agency or instrumentality.

e. No Defaults. Sears is not in default under any deed of trust, mortgage,
lease, security agreement, note, preferred stock, bond, indenture, guaranty or
other instrument or security issued by Sears.

f. Accuracy of Information. All information provided by Sears in connection with
this Agreement is true, correct and complete.

ARTICLE VIII

NO IMPLIED WARRANTIES; LIMITATION OF LIABILITY

8.1 Disclaimer of Warranty. Except as expressly set forth herein (and except as
may be required by law), Sears expressly disclaims all representations and
warranties, expressed or implied, in connection with the Marks and this
Agreement, including, without limitation, the implied warranties of
merchantability and fitness for a particular purpose. All materials provided
hereunder are provided “as is” and “with all faults.”

8.2 Limitation of Liability. Sears shall not be liable to Outlet Stores or its
Affiliates, directors, officers, customers or employees for any indirect,
special, consequential, incidental, or punitive damages, losses, or expenses
(including, without limitation, lost or anticipated revenues, profits, or
savings relating to the same) arising from any claim relating directly or
indirectly to this Agreement, whether a claim for such damages is based on
warranty, contract, tort (including, without limitation, negligence or strict
liability), even if an authorized representative of Sears has been advised of
the likelihood or possibility of the same.

ARTICLE IX

TERMINATION

9.1 Termination upon Cessation of Use. Sears may terminate this Agreement
effectively immediately upon 10-days’ advance written notice to Outlet Stores if
SHO for 12 consecutive months has operated, or has authorized its dealers and
Franchisees to operate, any retail store or store-within-a-store using a store
name other than a Store Name.

 

12



--------------------------------------------------------------------------------

Execution Copy

 

9.2 Termination for Breach.

a. Subject to the next sentence, (a) Sears or Outlet Stores may terminate this
Agreement in the event of a material breach of this Agreement by the other Party
if the breach is curable by the breaching Party and the breaching Party fails to
cure the breach within 30 days following its receipt of written notice of the
breach from the non-breaching Party. If the breach is not curable by the
breaching Party, the non-breaching Party may immediately terminate this
Agreement following the non-breaching Party’s delivery of notice to the
breaching Party.

b. Sears may terminate this Agreement effective immediately upon 10-days’
advance written notice to Outlet Stores if a Stockholding Change occurs.

9.3 Termination in Response to Termination of Other Separation Agreements. Sears
or Outlet Stores may terminate this Agreement (whichever party is entitled to
terminate, the “Terminating Party”) effective immediately upon 30-days’ advance
written notice to the other party if (a) the Terminating Party or any of its
Affiliates terminates the Separation Agreement as a result of a material breach
of, or a material default by, the other party or its Affiliates of their
obligations in the Separation Agreement, (b) the Terminating Party or any of its
Affiliates terminates any of the License Agreements in accordance with its terms
as a result of a material breach of, or a material default by, the other party
or its Affiliates of their obligations in the License Agreement, (c) the
Terminating Party or any of its Affiliates terminates the Merchandising
Agreement in accordance with its terms as a result of a material breach of, or a
material default by, the other party or its Affiliates of their obligations in
the Merchandising Agreement, or (d) the Terminating Party or any of its
Affiliates terminates the Shop Your Way Rewards Retail Establishment Agreement
dated August 8, 2012 between SHO and Sears Holdings Management Corporation (the
“SYW Agreement”) in accordance with its terms as a result of a material breach
of, or a material default by, the other party or its Affiliates of their
obligations in the SYW Agreement.

9.4 Termination if Renewals Do Not Occur. If SHO does not elect to extend the
Term of the Merchandising Agreement for the First Renewal Period or the Second
Renewal Period (as those terms are defined in the Merchandising Agreement),
Sears may terminate this Agreement effective immediately upon 10-days’ advance
written notice to Outlet Stores.

9.5 Consequences of Termination. Upon any expiration or termination of this
Agreement for any reason whatsoever, the following provisions shall apply:

a. Termination of License. The licenses granted under Sections 1.1, 1.2 and 1.3
shall immediately and automatically terminate and Outlet Stores shall cease
using the Store Name, all other Marks and all Confidential Information of Sears
immediately upon such termination or expiration, except as otherwise expressly
authorized under this Section 9.3 or by Sears in writing. Outlet Stores shall
take all necessary action to change the Store Names and its fictitious business
name and/or registered trade name to omit the SEARS Service Mark and all

 

13



--------------------------------------------------------------------------------

Execution Copy

 

other words that may be confusingly similar to the SEARS Service Mark or any
other Mark. Outlet Stores shall return to Sears immediately upon such
termination or expiration the Operating Standards document and all copies
thereof together with all documentation prepared by or on behalf of Outlet
Stores that is derived from or based on such documents or any other Confidential
Information of Sears. Within sixty (60) days after the date of any termination
or expiration of this Agreement, Outlet Stores shall furnish Sears with evidence
reasonably satisfactory to Sears demonstrating Outlet Stores’ compliance with
the foregoing obligations.

b. Representation. After the date of such expiration or termination, Outlet
Stores shall not represent or hold itself out as a retailer authorized by Sears
or one of its Affiliates or otherwise engage in any practices which might make
it appear that Outlet Stores is still authorized to operate any Store or use any
Mark.

c. No Compensation. Outlet Stores acknowledges and agrees that no indemnities or
compensation of any kind shall be due to Outlet Stores as a result of the
termination or expiration of this Agreement. In particular, Outlet Stores waives
any claim it may have or acquire against Sears for any expenses incurred by it
in preparing for and pursuing its operation of the Stores, including but not
limited to the engagement of any employees or contractors; the rental, purchase,
furnishing or remodeling of any facilities; the rental, purchase or other
acquisition of equipment; and the development, purchase and/or dissemination of
any advertisements or promotional materials.

d. Liability for Pre-Termination Actions. Nothing herein shall be construed to
relieve Outlet Stores of any obligation with respect to Outlet Products
purchased, liabilities incurred or other activities undertaken in connection
with the Stores prior to the date of such expiration or termination, including
but not limited to Outlet Stores’ defense and indemnity obligations, and such
obligations shall survive any such termination or expiration.

e. Consent to Termination Provisions. Both parties expressly and unconditionally
agree that each and every cause of termination under this Agreement is
contracted to freely and constitute a breach of the essential obligations of
this Agreement by the party in breach.

ARTICLE X

RELATIONSHIP; ASSIGNABILITY

10.1 Relationship. Sears and Outlet Stores are acting as independent contractors
under this Agreement, and Outlet Stores is not an employee or agent of Sears.
Nothing herein is intended to make either party a general or special agent,
legal representative, subsidiary, joint venturer, partner, franchiser or
franchisee, fiduciary, employee or servant of the other for any purpose. Outlet
Stores is not authorized or empowered (i) to act as an agent for Sears; (ii) to
enter into agreements, transact business or incur obligations for or on behalf
of Sears; (iii) to accept legal service of process for or on behalf of Sears; or
(iv) to bind Sears in any manner whatsoever. Outlet Stores shall not do or omit
to do anything that might imply or indicate that Outlet Stores is an agent,
representative, branch, division, or Affiliate of Sears or that Sears or its
Affiliates in any manner either directly or indirectly, own, control or operate
any of the Stores or the Websites or are in any way responsible for Outlet
Stores’ acts or obligations.

 

14



--------------------------------------------------------------------------------

Execution Copy

 

10.2 Assignability. Outlet Stores acknowledges that its rights and duties under
this Agreement are personal and that Sears has entered into this Agreement and
granted the license in reliance upon Sears’ perceptions of the character,
business skill, aptitude and financial capacity of Outlet Stores. Accordingly,
Outlet Stores shall not assign its rights or duties under this Agreement without
Sears’ prior written consent.

10.3 Definition of Stockholding Change. “Stockholding Change” means the
occurrence of any transaction or event, whether voluntary or involuntary, that
results in a Sears Competitor becoming, or as a consequence of which a Sears
Competitor becomes, directly or indirectly, at any time after the date of this
Agreement and by whatever means, the beneficial owner of more than 50% of Outlet
Stores’ membership interests or 50% of the total voting power of outstanding
securities entitled to vote in, or carrying the right to direct the voting with
respect to, directly or indirectly and by whatever means the election of the
board of directors of Outlet Stores or any of its subsidiaries. “Sears
Competitor means, solely for purposes of this Agreement and for no other
purpose, Amazon.com, Inc., Best Buy Co., Inc., hhgregg, Inc., The Home Depot,
Inc., Lowe’s Companies, Inc., Target Corporation, Tractor Supply Co., Wal-Mart
Stores, Inc., each other retailer that competes in any material respect with
Sears’ major home appliance business or Sears’ power lawn and garden business,
and the Sears Competitor Affiliates of each of them. “Sears Competitor
Affiliates” means each individual or entity that directly or indirectly, and by
whatever means, controls, is under common control with, or is controlled by, a
Sears Competitor.

ARTICLE XI

LICENSE OPERATING COMMITTEE; DISPUTE RESOLUTION

11.1 License Operating Committee. Subject to the last sentence of this
Section 11.1, Sears and Outlet Stores will form a committee (the “License
Operating Committee”) that will address all day-to-day operational and other
issues that may arise with respect to this Agreement and all Disputes (as
defined in Section 11.2 below). The License Operating Committee will discuss all
of these issues and will attempt to resolve informally all Disputes in
accordance with Section 11.2b. The License Operating Committee will consist of
three employees of each party as designated by the party. The initial employee
designees are listed on Appendix 11.1. Each party may replace one or more of its
designees at any time upon notice to the other Party. Each party will promptly
fill all of its License Operating Committee vacancies as they arise by notice to
the other party. Unless the members of the License Operating Committee
unanimously agree otherwise, the License Operating Committee will meet at least
once every calendar month during the Term on the dates determined by the members
of the License Operating Committee. If the members of the Merchandise Operating
Committee cannot agree on a date or a time for a particular monthly meeting the
meeting will occur at 1:00 p.m. Central Time on the second Thursday of the month
at the offices of SHC, 3333 Beverly Road, Hoffman Estates, IL 60179 B6-D. At all
times one of the members of the License Operating Committee will serve as the

 

15



--------------------------------------------------------------------------------

Execution Copy

 

License Operating Committee’s Chairperson. The Chairperson will rotate among the
License Operating Committee members on a monthly basis. The initial Chairperson
is listed on Appendix 11.1 and the other License Operating Committee members
each will serve thereafter as Chairperson, on a monthly basis, rotating between
Sears’ members and Outlet Stores’ members. The Chairperson (i) will request that
License Operating Committee members provide meeting agenda items and (ii) will
distribute to members, at least two business days in advance of each License
Operating Committee meeting, an agenda for the meeting. If in accordance with
the Trademark License Agreement a “License Operating Committee” has been formed
and is operating (the “TLOC”), then (a) Sears and Outlet Stores will not be
required to form the License Operating Committee in accordance with this
Section 11.1 and (b) the TLOC will serve at the License Operating Committee for
all purposes of this Agreement.

11.2 Dispute Resolution.

a. License Operating Committee’s Attempt to Resolve Dispute. If a Dispute
arises, neither party may cease to perform any of its obligations in this
Agreement in accordance with their terms or take any formal legal action (such
as seeking to terminate this Agreement, seeking mediation in accordance with
Section 11.2c, or instituting or seeking any judicial or other legal action,
relief, or remedy with respect to or arising out of this Agreement) unless the
party has first (i) delivered a notice of dispute (the “Dispute Notice”) to all
of the members of the License Operating Committee and (ii) complied with the
terms and conditions of this Section 11. At the first monthly meeting of the
License Operating Committee following the delivery of the Dispute Notice (the
“Dispute Resolution Meeting”) the License Operating Committee will attempt to
resolve all of the Disputes that are the subject of the Dispute Notice. Each
party will cause its designees on the License Operating Committee to negotiate
in good faith to resolve all Disputes in a timely manner. If by the 10th
calendar day following the Dispute Resolution Meeting the License Operating
Committee has not resolved all of the Disputes (the “Resolution Failure Date”)
the parties will proceed to mediate the unresolved Disputes (“Unresolved
Disputes”) in accordance with Section 11.2c.

b. Dispute Defined. Subject to the next sentence, “Dispute” means each claim,
controversy, dispute, and disagreement between (i) on the one hand, Outlet
Stores or any of its Affiliates, or any of their respective shareholders,
officers, directors, agents, employees, legal representatives (including
attorneys in their representative capacity), successors and assigns, and (ii) on
the other hand, Sears or any of its Affiliates, employees, legal representatives
(including attorneys in their representative capacity), successors and assigns,
in each case arising out of or relating to a party’s performance, or failure to
perform, one or more of its obligations in this Agreement. Disputes do not
include claims, controversies, disputes or disagreements with respect to
compliance with Article IV or payment obligations with respect to amounts due in
accordance with the terms and conditions of this Agreement that are not
reasonably in dispute.

c. Mediation of Unresolved Disputes. Sears and Outlet Stores will in good faith
attempt to resolve all Unresolved Disputes by non-binding mediation. Sears and
Outlet Stores will negotiate in good faith to determine the mediator, the
mediator’s compensation and related costs, and the applicable rules for the
mediation. If by the 15th day following the Resolution Failure Date Sears and
Outlet Stores have been unable to settle an Unresolved Dispute the obligations
of Sears and Outlet Stores in this Section 11 will end with respect to the
Unresolved Dispute.

 

16



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE XII

GENERAL PROVISIONS

12.1 Confidential Information. The parties acknowledge that in the course of
performing under this Agreement they may be exposed to Confidential Information
owned by the other party. “Confidential Information” shall include, but is not
limited to, all confidential and proprietary information, marketing, trade
secrets, know-how, development data, customer information, information about the
methods, operations, financial position of a party and other information and
knowledge which are not commonly known and which could be used by others to the
competitive disadvantage of the party that owns such Confidential Information.
All Confidential Information disclosed to any other party under this Agreement
shall remain the exclusive property of the disclosing party.

a. Non-disclosure of Confidential Information. Each party shall: (i) use its
best efforts to protect the confidential nature of Confidential Information
disclosed to it, including notifying its Affiliates, subsidiaries, sublicensees,
distributors or anyone else with whom a party works to achieve the purposes of
this Agreement of the confidential nature of such Confidential Information,
(ii) prior to receiving any such Confidential Information, use its best efforts
to have anyone with whom a party works to achieve the purposes of this Agreement
sign a confidentiality agreement containing restrictions on the use and
disclosure of such Confidential Information no less restrictive than those
contained herein, (iii) except as provided in this Agreement or as required by
law or court order, not disclose to third parties or copy any Confidential
Information or allow any third party access to such Confidential Information
without first obtaining the disclosing party’s written consent, and (iv) not
use, or permit others to use, any Confidential information disclosed to it
except for the purposes set forth herein.

Outlet Stores shall not, without the prior written permission of Sears, which
permission shall be given, if at all, in Sears’ sole discretion (i) directly or
indirectly utilize Confidential Information in its own business,
(ii) manufacture and/or sell any product that is based in whole or in part on
such Confidential Information, or (iii) disclose such Confidential Information
to any third party.

b. Compelled Disclosure. In the event a party is required by law or court order
to disclose any Confidential Information of the disclosing party, that party
shall: (i) notify the disclosing party in writing as soon as possible, but in no
event less than thirty (30) calendar days prior to any such disclosure;
(ii) cooperate with the disclosing party to preserve the confidentiality of such
Confidential Information consistent with applicable law; and (iii) use its best
efforts to limit any such disclosure to the minimum disclosure necessary to
comply with such law or court order.

 

17



--------------------------------------------------------------------------------

Execution Copy

 

12.2 Force Majeure. Neither party hereto shall be liable for any failure,
inability, or delay of performance under this Agreement if such failure,
inability or delay results directly from the acts of any government (including
its laws, rules, orders, ordinances, and regulations), currency and/or exchange
controls, accidents, fires, insurrection, wars, strikes, floods, winds, or other
natural disasters, sabotage, breakdown of machinery, failure in sources of
supply, or any other cause beyond the reasonable control of such party.

12.3 Construction. All headings and titles used to identify the sections of this
Agreement are for the convenience of the parties and shall not be used in
construing or interpreting the provisions of this Agreement.

12.4 Entire Agreement This Agreement, together with all Exhibits hereto (which
are incorporated herein by this reference), is intended as the complete, final
and exclusive statement of the terms of this Agreement between Outlet Stores and
Sears with regard to the subject matter hereof, and supersedes all prior oral
and written agreements, understandings, commitments, negotiations and practices
between the parties relating to such subject matter. Nothing in this Agreement
is intended, nor shall be deemed, to confer any rights or remedies upon any
person or entity not a party to this Agreement.

12.5 Amendments. Except as otherwise expressly provided in this Agreement, no
modification or amendment of this Agreement shall be effective unless made in a
writing executed by an authorized representative of each party hereto.

12.6 Remedies; Injunctive Relief. The rights and remedies provided herein shall
be cumulative and in addition to any other rights and remedies otherwise
available at law or in equity. Notwithstanding any other provision of this
Agreement, each party acknowledges that any breach by a party of Article IV or
Section 12.1 of this Agreement may cause the non-breaching party and its
Affiliates irreparable harm for which the non-breaching party and its Affiliates
have no adequate remedies at law. Accordingly, each party and its Affiliates,
without complying with Section 11.2c and without the necessity to post a bond or
other security, are entitled to seek injunctive relief for any such breach in
any state or federal court in Chicago, Illinois, USA, and each party consents to
the exclusive jurisdiction and venue in the state and federal courts in Chicago,
Illinois, USA for injunctive relief purposes. Each party waives all claims for
damages by reason of the wrongful issuance of an injunction and acknowledges
that its only remedy in that case is the dissolution of that injunction.

12.7 Non-Waivers. Any waiver of Sears’ rights or remedies under this Agreement
shall be effective only if made in writing signed by an authorized officer of
Sears. Neither any failure or delay by Sears in exercising any right or remedy,
nor any single or partial exercise or waiver of any right shall preclude any
other or further exercise thereof by Sears or the exercise of any other right or
remedy by Sears.

12.8 Severability. If any provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other provision and such invalid provision shall be deemed
to be severed from the Agreement.

 

18



--------------------------------------------------------------------------------

Execution Copy

 

12.9 Survivability. Each term of this Agreement that would, by its nature,
survive the termination or expiration of this Agreement will so survive,
including the obligation of either Party to pay all amounts accrued hereunder
and including Article V (Defense and Indemnification), Section 6.1(Records),
Article VIII (No Implied Warranties; Limitation of Liability), Article IX
(Termination), and Section 12.1 (Confidential Information).

12.10 Notices. All notices required or permitted to be given hereunder shall be
given in writing and shall be sent by prepaid first class registered air mail,
express courier, personal delivery, or facsimile to the following addresses:

Sears shall be addressed at:

Sears, Roebuck and Co.

3333 Beverly Road

Hoffman Estates, Illinois 60179

Attn: SVP and President, Marketing

Facsimile: (847) 286-2735

With a copy to:

Sears Holdings Management Corporation

3333 Beverly Road

Hoffman Estates, Illinois 60179

Attn: General Counsel

Facsimile: (847) 286-2471

Outlet Stores shall be addressed at:

Sears Outlet Stores, L.L.C.

3333 Beverly Road

Hoffman Estates, Illinois 60179

Attn.: President

Facsimile: (847) 286-7197

In the case of notice by facsimile transmission, notice shall be confirmed
immediately by prepaid courier service. All notices shall be effective upon
receipt when delivered at the address so specified; provided, however, that any
notice sent by mail or courier shall be deemed to have been received ten
(10) days after dispatch, and any notice sent by facsimile transmission shall be
deemed to have been received when such facsimile is confirmed electronically.
Any party may change the address to which notices are to be sent by so notifying
the other party in writing in the manner provided herein.

 

19



--------------------------------------------------------------------------------

Execution Copy

 

12.11 Counterparts. This Agreement may be executed in multiple counterparts and
by facsimile, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one instrument.

12.12 Good Faith and Fair Dealing. Outlet Stores and Sears each shall exercise
Good Faith in the performance of its obligations in this Agreement. “Good Faith”
means honesty in fact and the observance of reasonable commercial standards of
fair dealing in accordance with Applicable Law.

12.13 Condition Precedent to the Effectiveness of this Agreement. This Agreement
shall not become effective until it has been approved by the Audit Committee of
the Board of Directors of SHC.

12.14 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Agreement shall be construed in accordance with, and
governed by, the federal laws of the United States, including but not limited to
the Lanham Act, and the internal laws of the State of Illinois other than its
conflict of laws principles and the Illinois Franchise Disclosure Act. This
Agreement shall not be subject to any of the provisions of the United Nations
Convention on Contracts for the International Sale of Goods.

(b) Jurisdiction. Each of the Parties submits, for itself and its property, to
the exclusive jurisdiction of all Illinois state courts and federal courts of
the United States of America sitting in Cook County, Illinois, and all appellate
courts to each thereof, in all actions and proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby or for
recognition or enforcement of all judgments relating thereto, and each of the
Parties (i) shall commence all such actions and proceedings only in such courts,
(ii) shall cause all claims in respect of all such actions and proceedings to be
heard and determined in such Illinois state court or, to the extent permitted by
law, in such federal court, (iii) waives, to the fullest extent it may legally
and effectively do so, all objections that it may now or hereafter have to the
laying of venue of all such actions and proceedings in any such Illinois state
or federal court, and (iv) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such actions and
proceedings in all such Illinois state and federal courts. A final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each Party irrevocably consents to service of process in the manner provided for
notices in Section 12.10. Nothing in this Agreement shall affect the right of
any Party to serve process in any other manner permitted by law.

(c) Waiver of Jury Trial. Each Party acknowledges that each controversy that may
arise under this Agreement is likely to involve complicated and difficult issues
and, therefore, it irrevocably and unconditionally waives all rights it may have
to a trial by jury in respect of any litigation directly or indirectly arising
out of or relating to this Agreement or the transactions contemplated hereby.
Each Party certifies and acknowledges that (i) it understands and has considered
the implications of such waivers, (ii) it makes such waivers voluntarily, and
(iii) it has been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section 12.13.

 

20



--------------------------------------------------------------------------------

Execution Copy

 

[signature page follows]

 

21



--------------------------------------------------------------------------------

Execution Copy

 

SEARS, ROEBUCK AND CO.

By Sears Holdings Management Corporation, its Agent

    SEARS OUTLET STORES, L.L.C. By:  

/s/    William Phelan

    By:  

/s/    W. Bruce Johnson

William Phelan     W. Bruce Johnson Senior Vice President-Finance     President

 

22



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT A

TO LICENSE AGREEMENT

STORE NAMES

 

Country

  

Mark

   Status    Reg./App.
No.    Reg./App.
Date   

Goods / Services

United States

   SEARS OUTLET STORE    N/A    N/A    N/A    Retail store services



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT B

TO LICENSE AGREEMENT

ADDITIONAL SEARS MARKS

 

Country

  

Mark

   Status    Reg./App.
No.    Reg./App.
Date   

Goods / Services

United States

   Sears Quality. Outlet Prices    N/A    N/A    N/A    Retail store services

United States

   Sears Outlet Certified    N/A    N/A    N/A    Product certification process

United States

   Sears Outlet Promise    N/A    N/A    N/A    Customer service



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

TO LICENSE AGREEMENT

DOMAIN NAMES

www.searsoutlet.com



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT D

TO LICENSE AGREEMENT

TERRITORY

50 United States, its territories and possessions, including Puerto Rico



--------------------------------------------------------------------------------

Execution Copy

 

APPENDIX 1.1

TO LICENSE AGREEMENT

EFFECTIVE DATE

The Effective Date referred to in Section 1.1 is September     , 2012.



--------------------------------------------------------------------------------

Execution Copy

 

APPENDIX 11.1

TO LICENSE AGREEMENT

LICENSE OPERATING COMMITTEE

Outlet Store

Keri Durkin

Brandon Gartman

Guy Reda

Sears

Allyson Olsen

Paul Palich

Roger Teal

Initial Chairperson: Allyson Olsen